Citation Nr: 1824051	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

 
THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent before October 10, 2017 and in excess of 40 percent from October 10, 2017 for degenerative arthritis with intervertebral disc syndrome(IVDS), lumbar spine (lumbar disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1984 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran testified before the undersigned at a February 2017 video hearing.  A transcript of that hearing is of record.

This case was previously remanded in December 2013, May 2016, and September 2017.  The record reflects substantial compliance with previous remand orders.  See 38 U.S.C. § 5103A(b) (2012), Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Before October 10, 2017, the Veteran's lumbar disability caused no more than limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees.

2.  From October 10, 2017 the Veteran's lumbar disability caused limitation of forward flexion of the thoracolumbar spine to 30 degrees or less. 

3.  The Veteran's IVDS has not caused incapacitating episodes.

4.  The Veteran's lumbar disability has not caused ankylosis of the spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar disability were not met before October 10, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a Diagnostic Code (DC) 5242 (2017).

2.  The criteria for a rating in excess of 40 percent for the Veteran's lumbar disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated August 2010 and supplemented in March 2011 and December 2017.

Evidence

The Veteran is service connected for his lumbar disability from June 1, 2008, the day after his separation from active duty.

VA provided a November 2008 examination of the Veteran's lumbar spine.  The Veteran stated that his lumbar disability began about 19 years ago and was a complication of running.  He reported symptoms of stiffness and a constant aching, sharp, cramping pain that radiated from his low back to his rib cage and legs.  He reported this pain could be triggered by sitting or standing for too long, or other physical activity.  The pain was subjectively a 10/10 with nothing that relieved it.  He could not function when pain was at its worst but did not report any physician-ordered bed rest.  On examination, the Veteran's lumbar forward flexion was limited to 60 degrees, and his combined range of motion was 160 degrees.  There was no ankylosis of the lumbar spine.  Repetition of testing did not further limit degrees of motion but did cause functional loss by way of increased pain.

On his September 2009 notice of disagreement, the Veteran stated that he had radiating pain, and his right side would sometimes go numb if he stood for too long.  He had tripped multiple times because of this numbness.      

A May 2010 MRI submitted by the Veteran showed the following: 1. multilevel DJD and circumferential disc bulging. 2. Asymmetric disc bulging toward the right L5-S1 3. Small right paracentral annular tear of L5-S1. 4. Concentric spinal stenosis at L3-4. 5. Bilateral foraminal stenosis as described at L4-5 and L5-S1.  It did not evaluate range of motion, mention ankylosis, or indicate any prescribed bed rest related to the Veteran's lumbar disability. 

In an April 2015 statement, the Veteran said he was suffering from increasing stiffness and pain in his back.  His recently diagnosed bulging discs were also causing leg problems. 

VA provided a December 2015 examination of the Veteran's lumbar spine.  The examiner recorded diagnoses of degenerative joint disease with IVDS and radiculopathy, lumbar region (2005) and spinal stenosis, lumbar (2010).  The Veteran reported not being able to bend forward or lift heavy object because of pain and stiffness.  He reported flare ups triggered by sitting too long, lifting, or bending.  During a flare up he has to lie back and pull his legs up or he will not be able to walk afterwards.  On examination the Veteran's lumbar forward flexion was limited to 70 degrees and his combined range of motion was 185 degrees.  Pain noted on forward flexion contributed to functional loss, as he could not bend forward to pick up objects. There was no pain noted on weight bearing and no further functional loss or reduced range of motion after repetitions.  The examiner stated that without resorting to mere speculation he could not estimate the range of motion during a flare up because the exam did not happen during a flare up.  There was no ankylosis.  There was IVDS but no incapacitating episodes within the last 12 months. 

Private treatment records submitted by the Veteran did not measure degrees of range of motion but did make two relevant notes.  In April 2015 the Veteran's forward flexion was within normal limits, without pain.  Extension was limited with pain, and bending to the left caused pain.  In August 2016 the Veteran had decreased extension and left lateral flexion with pain on motion.  His forward flexion was within normal limits. 

At his February 2017 hearing, the Veteran testified that he had been receiving injections to help with his lumbar disability.  Each helped with the pain but eventually wore off and seemed to be lasting for less time with each shot.  He described radiating sciatic nerve pain in his left leg, as well as numbness and tingling that he could sometimes alleviate by "popping" his leg.  For the past three years he had been unable to participate in his old hobbies, including marathons, golf, and fishing.  He has reduced sleep because of the pain, tingling, and numbness.  The Veteran mentioned resting in bed, but there was no evidence that this was on any doctor's orders. 

A January 2017 VA treatment record noted pain and left leg numbness, as well as the Veteran's history of steroid injections with varying periods of success. 

VA provided an October 2017 examination of the Veteran's lumbar spine.  The Veteran reported not being able to drive for more than a half hour or participate in any activity that requires bending.  He reported flare ups that lasted for hours at a time with subjective pain rated 10/10.  On examination, the Veteran's forward flexion was limited to 10 degrees with a combined range of motion of 50 degrees.  Pain on motion was noted but did not cause additional functional loss.  The Veteran did not perform repeat testing because of the pain.  Pain on weight bearing was observed.  The examiner did not opine as to the effects of a flare up, stating that "it is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion [during a flare up], because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  The examiner observed guarding which resulted in an abnormal gait.  There was no ankylosis.  The Veteran had IVDS but no incapacitating episodes in the past 12 months.  The examiner stated the following regarding the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016):

Passive range of motion of the spine was not performed as it is not feasible to do this in a safe and reasonable manner.  Non-weight bearing assessment is not applicable.  There is no objective evidence of pain when the spine is in a non-weight bearing position at rest.  Opposing joint assessment is not applicable because the spine does not have an opposing joint.

Analysis

Before October 10, 2017

The Veteran is seeking an initial disability rating in excess of 20 percent for his lumbar disability from June 1, 2008 to October 9, 2017.  

A higher rating of 40 percent requires evidence of either forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  DC 5242.   A higher rating of 40 percent based on incapacitating episodes of IVDS requires evidence of incapacitating episodes of duration totaling at least 4 weeks but less than 6 weeks over the past 12 months. DC 5243.  

The Veteran's first recorded lumbar range of motion from November 2008 showed forward flexion at 60 degrees, the absolute highest it could be and still qualify for a 20 percent rating.  The next recorded lumbar range of motion in December 2015 showed forward flexion only limited to 70 degrees and no other qualifying criteria for a 20 percent rating fulfilled.  This was not a showing of sustained improvement and no action was taken to reduce this rating.  No other range of motion testing was recorded in this period, except for the inexact private notes indicating flexion within normal limits in April 2015 and August 2016, neither of which would justify a higher rating.  The evidence does not show that the Veteran has ever suffered an incapacitating episode of IVDS.  While the Veteran contends that his rating should have been higher during this period, he has not submitted evidence showing that he satisfied the criteria for a higher rating.  As the balance of the evidence is against the Veteran's claim for an initial rating over 20 percent for lumber disability before October 10, 2017 this claim must be denied. 

From October 10, 2017
  
The Veteran is seeking an initial disability rating in excess of 40 percent for his lumbar disability from October 10, 2017.  A higher evaluation of 50 percent is not warranted unless there is unfavorable ankylosis of the entire thoracolumbar spine.  DC 5242.  A higher evaluation of 60 percent is not warranted unless the Veteran was incapacitated by IVDS symptoms for at least 6 weeks during a 12 month period.  DC 5243.

There is no indication in the medical or lay evidence showing ankylosis of the Veteran's thoracolumbar spine.  Therefore, this cannot be used to justify an increased rating over 40 percent for the Veteran's lumbar disability. 

As noted above, the evidence does not show that the Veteran has ever suffered an incapacitating episode of IVDS. 

The provisions of functional loss are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

 While the Veteran contends that his rating should have been higher during this period, he has not submitted evidence showing that he satisfied the criteria for a higher rating.  As the balance of the evidence is against the Veteran's claim for an initial rating over 40 percent for lumber disability from October 10, 2017 this claim must be denied. 


ORDER

An initial rating in excess of 20 percent before October 10, 2017 and in excess of 40 percent from October 10, 2017 for lumbar disability is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


